                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                        CIVIL ACTION NO. 5:16-CV-009-KDB-DCK

 DELORIS GASTON, and                                     )
 LEONARD GASTON,                                         )
                                                         )
                  Plaintiffs,                            )
                                                         )
    v.                                                   )       ORDER
                                                         )
 LEXISNEXIS RISK SOLUTIONS, INC., and                    )
 POLICEREPORTS.US, LLC,                                  )
                                                         )
                  Defendants.                            )
                                                         )

         THIS MATTER IS BEFORE THE COURT on “Plaintiffs’ Motion To Compel

Discovery Responses And Sanctions and Extend Discovery By 90 Days” (Document No. 58) filed

August 22, 2019. This motion has been referred to the undersigned Magistrate Judge pursuant to

28 U.S.C. § 636(b), and immediate review is appropriate. Having carefully considered the motion

and the record, the undersigned will grant the motion in part and deny the motion in part, and will

sua sponte extend the mediation and dispositive motions deadlines.

         The undersigned first notes that at Plaintiffs’ request, the Court held a telephone conference

on September 18, 2019, to discuss the pending discovery dispute(s) raised in Plaintiffs’ motion, as

well as “Keith Clinic Estramonte Chiropractic, P.A.’s Motion To Quash….” See (Document Nos.

58, 61, 64). The motion to quash was subsequently withdrawn, and Plaintiffs’ counsel has sent

updates to the undersigned’s staff indicating that the issues in the pending motion to compel are

being substantially narrowed or resolved. See (Document No. 68). The Court has not received an

update recently, and a final resolution of the pending discovery disputes is overdue.             The
undersigned is optimistic based on counsel’s reports and the guidance offered during the telephone

conference that the parties have resolved their disputes without additional Court intervention.

       The undersigned further notes that, in the meantime, the mediation and dispositive motions

deadlines have passed without any filings or any requests for extension of time. See (Document

No. 48).

       IT IS, THEREFORE, ORDERED that “Plaintiffs’ Motion To Compel Discovery

Responses And Sanctions and Extend Discovery By 90 Days” (Document No. 58) is GRANTED

in part and DENIED in part, as follows: the discovery deadline is extended to November 20,

2019, and the motion to compel is denied without prejudice.

       IT IS FURTHER ORDERED that case deadlines are revised as follows: mediation report

– November 26, 2019; and dispositive motions – December 6, 2019.

       SO ORDERED.


                                       Signed: November 4, 2019




                                                 2
